      Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                                            8/12/2020
                                                          :
PHOENIX LIGHT SF LIMITED, et al.,                         :
                                                          :
                                         Plaintiffs,      :
                                                          :   14-CV-10116 (VSB)
                      -v-                                 :
                                                          :   OPINION & ORDER
U.S. BANK NATIONAL ASSOCIATION,                           :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

Appearances:

David H. Wollmuth
Lyndon M. Tretter
Steven S. Fitzgerald
Roselind F. Hallinan
Wollmuth Maher & Deutsch LLP
New York, NY

Counsel for Plaintiffs

Louis A. Chaiten
Jones Day
Cleveland, OH

David F. Adler
Michael T. Marcucci
Jones Day
Boston, MA

Samuel L. Walling
Jones Day
Minneapolis, MN

Albert J. Rota
Jones Day
Dallas, TX

Counsel for Defendant U.S. Bank National Association
      Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 2 of 13




VERNON S. BRODERICK, United States District Judge:

        Before me is Plaintiffs Phoenix Light SF Limited, Blue Heron Funding VI Ltd., Blue

Heron Funding VII Ltd., Kleros Preferred Funding V PLC, Silver Elms CDO PLC, Silver Elms

CDO II Limited, C-BASS CBO XIV Ltd., and C-BASS CBO XVII Ltd.’s (together “Plaintiffs”)

motion pursuant to Federal Rule of Civil Procedure 59(e) and Local Civil Rule 6.3, (Doc. 423),

seeking reconsideration of my March 18, 2020 Opinion & Order granting Defendant U.S. Bank’s

(“Defendant”) motion for summary judgment, (Doc. 421), and alteration of the Clerk’s

judgment. For the reasons that follow, Plaintiffs’ motion is DENIED.

                 Procedural History1

        On April 15, 2020, Plaintiffs filed the instant motion for reconsideration and to alter the

judgment, supported by a memorandum of law. (Docs. 423, 424.) Defendant filed a

memorandum of law in opposition on May 14, 2020, (Doc. 430), and Plaintiffs filed their reply

memorandum of law on June 1, 2020, (Doc. 432). In addition to these submissions, I consider

the summary judgment record that was considered by me in connection with the Summary

Judgment Opinion & Order, as well as Judge Forrest’s two motion to dismiss opinions and the

parties’ submissions in connection with those opinions.

                 Legal Standard

        Generally, a party seeking reconsideration must show either “‘an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent




1
  I assume the parties’ familiarity with the background of this action, which is more fully set forth in Judge
Katherine B. Forrest’s two motion to dismiss opinions, see Phoenix Light SF Ltd. v. U.S. Bank Nat’l Ass’n, No. 14-
CV-10116 KBF, 2015 WL 2359358, at *1 (S.D.N.Y. May 18, 2015) (“Phoenix Light I”); Phoenix Light SF Ltd., et
al. v. U.S. Bank Nat’l Ass’n, No. 14-cv-10116 (KBF), 2016 WL 1169515 (S.D.N.Y. Mar. 22, 2016) (“Phoenix Light
II”), and my March 18, 2020 Opinion & Order granting Defendant U.S. Bank’s motion for summary judgment, see
Phoenix Light SF Ltd. v. U.S. Bank Nat’l Ass’n, No. 14-CV-10116 (VSB), 2020 WL 1285783 (S.D.N.Y. Mar. 18,
2020) (“Summary Judgment Opinion & Order”).



                                                        2
     Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 3 of 13




manifest injustice.’” In re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701–02 (S.D.N.Y. 2011)

(quoting Catskill Dev., L.L.C. v. Park Place Entm’t Corp., 154 F. Supp. 2d 696, 701 (S.D.N.Y.

2001) (quoting Doe v. NYC Dep’t of Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983))). “It is well-

settled that Rule 59 is not a vehicle for relitigating old issues, presenting the case under new

theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at the apple’. . . .”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012), as amended

(July 13, 2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998); Polsby v.

St. Martin’s Press, Inc., No. 97 Civ. 690(MBM), 2000 WL 98057, at *1 (S.D.N.Y. Jan. 18,

2000) (“[A] party may not advance new facts, issues or arguments not previously presented to

the Court.” (citation omitted)). “Rather, ‘the standard for granting [a Rule 59 motion for

reconsideration] is strict, and reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlooked.’” Analytical Surveys, Inc.,

684 F.3d at 52 (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)). Where

the motion “merely offers substantially the same arguments . . . offered on the original motion or

attempts to advance new facts, the motion for reconsideration must be denied.” Silverman v.

Miranda, 2017 WL 1434411, at *1 (S.D.N.Y. Apr. 10, 2017). The decision of whether to grant

or deny a motion for reconsideration is “within ‘the sound discretion of the district court.’”

Premium Sports Inc. v. Connell, No. 10 Civ. 3753(KBF), 2012 WL 2878085, at *1 (S.D.N.Y.

July 11, 2012) (quoting Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009)).

       “Under Rule 59(e), a district court may ‘alter or amend judgment to correct a clear error

of law or prevent manifest injustice.’” Corsair Special Situations Fund, L.P. v. Nat’l Res., 595

F. App’x 40, 44 (2d Cir. 2014) (summary order) (quoting ING Global v. United Parcel Serv.

Oasis Supply Corp., 757 F.3d 92, 96 (2d Cir. 2014) (internal quotation marks omitted)). “The




                                                  3
     Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 4 of 13




‘manifest injustice’ standard is, by definition, ‘deferential to district courts and provide[s] relief

only in the proverbial “rare case.”’” Id. (quoting United States v. Rigas, 583 F.3d 108, 123 (2d

Cir. 2009)). However, as the Second Circuit has observed, “a judgment in a civil case does not

constitute ‘manifest injustice’ where the movant’s arguments for relief ‘were available to the

[party] [] and [the party] proffer[s] no reason for [its] failure to raise the arguments.’” Id.

(quoting In re Johns–Manville Corp., 759 F.3d 206, 219 (2d Cir. 2014) (internal quotation marks

omitted)).

                Discussion

        Plaintiffs state that judgment was entered against them based upon “one thinly briefed

issue: how champerty supposedly deprived the Court of Article III jurisdiction back in 2015

when Plaintiffs’ indenture trustees assigned their rights to bring claims against U.S. Bank and

other RMBS trustees.” (Doc. 424, at 1.) Throughout Plaintiffs’ motion for reconsideration,

however, Plaintiffs mischaracterize the record, fail to identify any controlling decisions or data

that were overlooked in the Summary Judgment Opinion & Order, and resort to new arguments

not originally presented or suggested in their summary judgment briefing without justification.

                A. Plaintiffs’ Litigation Strategy

        Plaintiffs’ litigation strategy throughout this case is critical to my analysis of the instant

motion for reconsideration. As outlined by Judge Forrest in Phoenix Light I, Plaintiffs’ CDO

Indentures “indicate[d] that plaintiffs [were] contractually barred from directly asserting claims

as to the [RMBS] certificates at issue in this action, and that such claims belong[ed] to the

indenture trustees.” Phoenix Light I, 2015 WL 2359358, at *2. Judge Forrest made this

observation after concluding that the Granting Clauses in the CDO Indentures constituted a “full

assignment” of Plaintiffs’ rights, title, and interest in the RMBS Certificates. Id. (citing Banque




                                                   4
     Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 5 of 13




Arabe et Internationale D’Investissement v. Maryland Nat. Bank, 57 F.3d 146, 152 (2d Cir.

1995) (under New York law, a contract granting all “rights, title and interest” to another results

in a “transfer” of claims), and Aaron Ferer & Sons Ltd. v. Chase Manhattan Bank, Nat. Ass’n,

731 F.2d 112, 125 (2d Cir. 1984) (“An unequivocal and complete assignment extinguishes the

assignor’s rights . . . and leaves the assignor without standing to sue.” (citation omitted)). In an

attempt to cure this standing defect, Plaintiffs obtained formal assignments from the CDO

Indenture Trustees and filed a Second Amended Complaint.

        When faced with a subsequent motion to dismiss brought in part on champerty grounds,

although Plaintiffs had obtained formal assignments and argued that such assignments were

sufficient to satisfy the Court’s standing inquiry, Plaintiffs maintained that the assignments were

not necessary, “respectfully submit[ting] . . . that the Granting Clauses to the [CDO I]ndentures

merely create[ed] a security interest,” but did not deprive Plaintiffs of their rights in the RMBS

certificates. (Doc. 87, at 19.) Judge Forrest squarely rejected this argument, stating that “[s]uch

assignments were necessary” for Plaintiffs to pursue a third party beneficiary breach of contract

claim, because—through the CDO Indentures—Plaintiffs had “‘[g]rant[ed] to the Indenture

Trustee[s]’” all their rights “in the underlying [RMBS] certificates.” Phoenix Light II, 2016 WL

1169515, at *7. Foreshadowing for Plaintiffs the importance of developing an adequate factual

record during discovery to support their argument of their standing to bring a third party

beneficiary breach of contract claim, and the significance of presenting adequate legal arguments

to address Defendant’s champerty defense, Judge Forrest stated at the outset of Phoenix Light II

that “[t]he bulk of the briefing, and the most difficult question for the Court . . . , is, as it had

been in the first round of motion practice, standing.” Phoenix Light II, 2016 WL 1169515, at *1.

Judge Forrest then denied the motion to dismiss on champerty grounds without prejudice, noting




                                                    5
      Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 6 of 13




that she could not resolve the “factually-based” affirmative defense on a motion to dismiss, and

indicating that whether Plaintiffs “had a preexisting proprietary interest” in the RMBS

certificates would be a dispositive issue on summary judgment. Id. (quoting Tr. for the

Certificate Holders of Merrill Lynch Mortg. Inv’rs, Inc. v. Love Funding Corp., 13 N.Y.3d 190,

202 (2009) (answering certified question from Second Circuit)).

        On summary judgment, however, Plaintiffs continued to press their already twice-

rejected argument that the CDO Indenture’s Granting Clauses did not effect a full assignment of

their rights in the RMBS certificates, and relied solely on that strategy to oppose Defendant’s

champerty defense. More specifically, Plaintiffs argued that despite the Granting Clauses, they

continued to “hold securities, including RMBS,” (Pl. Mem. 4),2 and that “while the Plaintiffs

pledged their assets (i.e., the RMBS) to their respective indenture trustees as collateral for their

obligations under their own securities, the ownership of the RMBS remained with Plaintiffs.”

(Pl. Mem. 4.) On this basis, and only on this basis, Plaintiffs argued that they “ha[d] property

interests in the RMBS certificates at issue,” (Pl. Mem. 6), and that they “entered into the

assignments to protect their pre-existing interests in the certificates,” (id. at 7), such that the

assignments were not champertous, (id. at 6–7). During Oral Argument, Plaintiffs continued to

press this argument as the basis for standing:

        I think that the problem that we’re having, the disconnect, the two trains passing in
        the night, is the misunderstanding of what the grant was. The grant was of a security
        interest, in other words, you have a CDO, an issuer, and it issues notes to various
        people, and those notes need to be secured by something, and they’re secured by
        collateral, and the collateral happens to be the RMBS certificates. But the note
        issuer, the one who is getting the debt or getting the money, still owns it, it’s
        pledging it. It’s a pledge, as this document says, it’s a grant in trust to an indenture
        trustee—which is not a real trust, it’s not an express trust—. . . but the ownership,
        the fee remains at all times—even if not the possession—the ownership interest,

2
  “Pls. Mem.” refers to Plaintiffs’ Memorandum of Law in Opposition to Bank of America, N.A.’s Motion for
Summary Judgment. (Doc. 320.)



                                                       6
        Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 7 of 13




           the propriety interest for our purposes, remains with the issuer at all times from the
           very beginning of the day that it issues notes.

(Oral Arg. Tr. 10:6-21.)3 This argument was not only addressed and defeated by Judge Forrest’s

two motion to dismiss opinions rejecting Plaintiffs’ reading of the CDO Indentures—which I

adopted as law of the case—the argument was also incorrect in light of the multiple analogous

cases—which I will not recite again here—holding that the language in the Granting Clauses

effected a complete transfer of Plaintiffs’ rights. (See Summary Judgment Opinion & Order 31–

32.)4 It was based upon this background set forth in the record described above that I stated the

following:

           Given the conclusion that the CDO Indentures effected a full transfer of Plaintiffs’
           right and title to the RMBS certificates at issue, and my adoption of that conclusion
           here, it follows that Plaintiffs conveyed any preexisting proprietary interest in the
           RMBS certificates to the CDO Indenture Trustees upon executing the CDO
           Indentures. Thus, the reassignments back to Plaintiffs of the CDO Indenture
           Trustees’ rights to sue on the RMBS certificates do not fall under the preexisting
           proprietary interest exception to the champerty doctrine articulated in Love Funding
           Corporation, 13 N.Y.3d at 195. To the extent Plaintiffs could identify other
           preexisting proprietary interests in the RMBS certificates, they have not done so
           here.

(Id. 34–35.)5



3
    “Oral Arg. Tr.” refers to the transcript of Oral Argument held on October 26, 2018. (Doc. 380.)
4
  The fact that Plaintiffs continued to press an already twice-rejected strategy underscores a central theme of
standing jurisprudence, which involves a “judicial effort to ensure, in every case or controversy, ‘that concrete
adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination.’”
Sprint Commc’ns Co., L.P. v. APCC Servs., Inc., 554 U.S. 269, 288 (2008) (quoting Baker v. Carr, 369 U.S. 186,
204 (1962) and citing Massachusetts v. EPA, 549 U.S. 497, 517 (2007) (“At bottom, the gist of the question of
standing is whether petitioners have such a personal stake in the outcome of the controversy as to assure that
concrete adverseness” (internal quotation marks omitted)). Plaintiffs failed to bring forth that concrete adverseness,
which in the end was fatal to their claims.
5
  Also crucial to my Summary Judgment Opinion & Order was the fact that Plaintiffs’ summary judgment
opposition papers and Local Civil Rule 56.1 statement identified no genuine factual dispute regarding Plaintiffs’
purpose in obtaining the assignments from the CDO Indenture Trustees. Indeed, as summarized in the Summary
Judgment Opinion & Order, Plaintiffs did not offer any properly supported factual assertions to meet Defendant’s
assertions on this score. Instead, Plaintiffs continued to point to the Granting Clauses in the CDO Indentures,
relying exclusively on the legal argument that they owned the relevant RMBS certificates in an attempt to satisfy the
Love Funding exception to New York’s champerty rule.



                                                           7
     Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 8 of 13




               B. Plaintiffs’ New Summary Judgment Arguments

       Given the above history, I find unavailing Plaintiffs’ contention that they “did not have

reason to address many of the [standing] issues” raised in my Summary Judgment Opinion &

Order. (Doc. 424, at 5.) In their motion for reconsideration, however, Plaintiffs press myriad

new arguments as to why the Love Funding exception applies in this case, none of which I can

consider. In the Second Circuit, a party that fails to raise an argument in its opposition papers on

a motion for summary judgment has waived that argument. See Triodetic Inc. v. Statue of

Liberty IV, LLC, 582 Fed. Appx. 39, 40 (2d Cir. 2014) (summary order) (“[P]laintiff never raised

these arguments in its opposition to defendants’ motion for summary judgment. Accordingly,

these arguments were waived.”); Aiello v. Stamford Hosp., 487 Fed. Appx. 677, 678 (2d Cir.

2012) (summary order) (“The premise of our adversarial system is that courts do not sit as self-

directed boards of legal inquiry and research, but essentially as arbiters of legal questions

presented and argument by the parties before them.” (quoting Coalition on W. Valley Nuclear

Wastes v. Chu, 592 F.3d 306, 314 (2d Cir. 2009) (quotation marks omitted)); Palmieri v. Lynch,

392 F.3d 73, 87 (2d Cir. 2004) (“[The plaintiff] failed to . . . raise this argument in his opposition

to summary judgment. Thus, this argument has been waived.”). Similarly, in the event that “a

party fails . . . to properly address another party’s assertion of fact as required by Rule 56(c), the

court may,” among other things, “consider the fact undisputed for purposes of the motion” or

“grant summary judgment if the motion and supporting materials—including the facts

considered undisputed—show that the movant is entitled to it.” Fed. R. Civ. P. 56(e)(2), (3); see

also Local Rule 56.1(d) (“Each statement by the movant or opponent pursuant to Rule 56.1(a)

and (b), including each statement controverting any statement of material fact, must be followed

by citation to evidence which would be admissible, set forth as required by Fed. R. Civ. P.




                                                   8
     Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 9 of 13




56(c).”); Fed. R. Civ. P. 56(c)(1)(a) (“A party asserting that a fact cannot be or is genuinely

disputed must support the assertion by . . . citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials.”). Furthermore, Rule 56 “does not impose an obligation on

a district court to perform an independent review of the record to find proof of a factual dispute.”

Amnesty Am. v. Town of W. Hartford, 288 F.3d 467, 470–71 (2d Cir. 2002). Instead, that was

Plaintiffs’ task on summary judgment, especially in this context where “[t]he party invoking

federal jurisdiction bears the burden” to establish standing, Lujan v. Def. of Wildlife, 504 U.S.

555, 561 (1992), and where Plaintiffs’ lack of standing was forecast to be a dispositive issue on

summary judgment after two motion to dismiss opinions addressing the potential pitfalls in

Plaintiffs’ standing argument. (See also Summary Judgment Opinion & Order 22 (“Although

“[a]t the pleading stage, general factual allegations of injury resulting from the defendant’s

conduct may suffice, . . . [i]n response to a summary judgment motion . . . the plaintiff can no

longer rest on such mere allegations, but must set forth by affidavit or other evidence specific

facts . . . ” Lujan, 504 U.S. at 561 (internal quotations and citations omitted).”).) Tellingly,

Plaintiffs’ motion for reconsideration does not even attempt to identify where in their summary

judgment papers the arguments they are now urging me to consider were originally presented,

and my review of those papers confirms that Plaintiffs rested entirely on their interpretation of

the CDO Indentures’ Granting Clauses when making their standing argument. Plaintiffs’ new

legal theories and factual propositions are thus improper on a motion for reconsideration.

       Nor do Plaintiffs’ arguments demonstrate manifest injustice, as Plaintiffs provide no real

justification for their failure to raise these arguments—which were no doubt available earlier—in




                                                   9
    Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 10 of 13




their summary judgment briefing. Instead, Plaintiffs state only that they “did not have reason to

address,” (Doc. 424, at 5), these issues in light of the “thinly briefed” nature of Defendant’s

opening brief, (id. at 1). Again, however, the history of this case together with the litigation

strategy Plaintiffs elected in response undermines any notion that Plaintiffs were justified in

failing to raise these arguments.

               C. Plaintiffs’ Attempt to Demonstrate Clear Error

       Plaintiffs make various arguments in an attempt to demonstrate clear error, each of which

I find meritless. However, for the sake of further clarifying the Summary Judgment Opinion &

Order, I will address two of Plaintiffs’ arguments.

       Plaintiffs argue that I conflated Article III standing and prudential standing, stating that

       [c]onstitutional standing is jurisdictional; it is not dependent on what type of cause
       of action (contract or tort) the plaintiff may (or may not) be able to state as a matter
       of Fed. R. Civ. P. 12(b)(6) so long as the plaintiff has some legally protectable
       interest that may potentially be redressed if he, she or it also meets the requirements
       of prudential standing.

(Doc. 424, at 11.) However, Article III standing jurisprudence is more nuanced than Plaintiffs

represent. In fact, “[s]tanding is not dispensed in gross[;] [r]ather, a plaintiff must demonstrate

standing for each claim he seeks to press and for each form of relief that is sought.” Davis v.

Fed. Election Comm’n, 554 U.S. 724, 734 (2008) (internal quotation marks and citations

omitted); Keepers, Inc. v. City of Milford, 807 F.3d 24, 42 (2d Cir. 2015); (see also Summary

Judgment Opinion & Order 22). In this case, Plaintiffs asserted breach of contract claims—the

contracts being the pooling and servicing agreements (“PSAs”) that governed Defendant’s

duties—but because Plaintiffs were not parties to the PSAs, Plaintiffs’ claims were premised on

their status as third party beneficiaries to the PSAs by virtue of their alleged direct ownership of

the RMBS certificates. (Third Amended Complaint, Doc. 209 ¶¶ 10–17 (Plaintiff bring these




                                                 10
     Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 11 of 13




claims “in [their] own right as [ ] CDO Issuer[s] that hold[ ] Certificates that were issued by

certain of the Covered Trusts . . . .”).) Because Plaintiffs asserted only breach of contract claims

premised on the direct ownership of the RMBS certificates, to “have legal title to, or a

proprietary interest in, the [contract] claim[s] [at issue],” Cortlandt St. Recovery Corp., 790 F.3d

at 420 (quoting W.R. Huff Asset Mgmt. Co., LLC, 549 F.3d at 108), Plaintiffs would indeed need

to directly own the RMBS certificates; such direct ownership being the only means by which

Plaintiffs could be considered third party beneficiaries to the PSAs. Because the inevitable result

of the Granting Clauses in the CDO Indentures was an absence of such ownership, Plaintiffs

simply had no contract rights to vindicate, and therefore lacked Article III standing to bring

breach of contract claims in the absence of a valid assignment. See Cortlandt St. Recovery

Corp., 790 F.3d at 422 (“[A]bsent a complete assignment of the only claims on which the lawsuit

was based, there was no valid lawsuit pending before the district court in which to permit an

amended complaint.”).6

         Plaintiffs seek to escape this conclusion with the following argument:

         The plaintiff in Cortlandt Street Recovery claimed that it was an assignee for
         collection with Article III standing pursuant to Sprint Commc’ns Co., L.P. v. APCC
         Services, Inc, 554 U.S. 269 (2008). See Cortlandt St. Recovery, 790 F.3d at 417-
         18. It did not claim “direct injury,” as Plaintiffs do here. Id. The Second Circuit
         held that because of a defect in language in the assignment for collection, the
         plaintiff there received only a power of attorney to sue, not a chose in action in
         which it acquired a proprietary interest; therefore, it could not allege injury-in-fact.
         Id. at 418. Although cited numerous times in the [Summary Judgment Opinion &]
         Order, Cortlandt Street Recovery is irrelevant to the constitutional standing of the
         CDO Issuers.

(Doc. 424, at 11 n.6.) Not so. Plaintiffs’ error in reading the Summary Judgment Opinion &


6
  In Part III(A)(1) and at footnote 20 of the Summary Judgment Opinion & Order, I describe in more detail why—
given the fact that Plaintiffs’ only claims are breach of contract claims—Second Circuit precedent has relied on both
Article III standing and prudential standing doctrines in this context. Plaintiffs’ argument that I conflated these
principles is of no moment, however, because the Summary Judgment Opinion & Order concluded that Plaintiffs
lacked both constitutional and prudential standing to bring this breach of contract action.



                                                         11
    Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 12 of 13




Order lies in their Sisyphean attempt to continue arguing that they directly owned the RMBS

certificates despite executing the CDO Indentures, which would establish a “direct injury.” But

again, the lack of such ownership left Plaintiffs with no contract rights to pursue such that a valid

assignment was necessary to establish Article III standing per Cortlandt Street Recovery and

Sprint.

          Plaintiffs’ next error is their assertion that I “concluded, erroneously, that the pre-existing

proprietary interest that brings a plaintiff within the exception to champerty announced in Love

Funding is identical to the injury-in-fact that is required to establish Article III standing.” (Doc.

424, at 9.) I made no such conclusion. Instead, the Summary Judgment Opinion & Order

assessed Plaintiffs’ only attempt to identify a pre-existing proprietary interest—their alleged

continued ownership of the RMBS certificates—and concluded that because Plaintiffs’ argument

was invalid, Plaintiff failed to identify any pre-existing proprietary interest sufficient to uphold

the assignments under Love Funding. (See Summary Judgment Opinion & Order 34–35.)

Accordingly, because the assignments that gave rise to Plaintiffs’ standing were void under New

York champerty law the two inquiries collapsed, but only by Plaintiffs’ design. In fact, it was

Plaintiffs that initially intertwined the pre-existing proprietary interest exception to champerty

and Article III’s injury-in-fact requirement by citing only their interpretation of the CDO

Indentures’ Granting Clauses to satisfy both tests.




                                                    12
    Case 1:14-cv-10116-VSB-DCF Document 436 Filed 08/12/20 Page 13 of 13




              Conclusion

       For the foregoing reasons, Plaintiffs’ motion for reconsideration and to amend the

judgment is DENIED. The Clerk of Court is respectfully directed to terminate the open motion

at Document 423.

SO ORDERED.

Dated: August 12, 2020
       New York, New York
                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                               13
